Citation Nr: 1615874	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-00 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 2004 to January 2006, June 2006 to July 2007, and October 2008 to November 2009.   He also served in the National Guard with a period of active duty for training from July 1994 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office.  This matter was previously remanded by the Board in February 2016.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea had onset during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for obstructive sleep apnea, which represents a full grant of the Veteran's claim.  Therefore, no discussion of VA's duties to notify or assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
The Veteran is seeking service connection for his sleep apnea, which he asserts began during his most recent period of active duty service, from October 2008 to November 2009.  

As an initial matter, the Board notes that the Veteran was first diagnosed with severe sleep disordered breathing due to obstructive sleep apnea based on the findings of a June 2010 sleep study, and that he has had continuous treatment since that time.  Thus, the Board finds that the requirements for a current disability have been met.  Accordingly, the question becomes whether the disability is related to service. 

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis of sleep apnea or symptoms thereof.  However, the Board notes that the Veteran has consistently and credibly asserted that he first began to experience symptoms of sleep apnea during service.  A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

In April 2010, approximately five months after the Veteran's separation from active duty, he first complained to a VA clinician about disturbed sleep.  He stated that he snored very loudly and often woke himself up, and that he was tired all day and tended to fall asleep every time he sat down.  As a result of those complaints, the Veteran was referred for a VA pulmonary consultation in May 2010, during which he complained of experiencing excessive somnolence and fatigue for approximately two years.  He reported difficulty staying awake at work and while driving.  The consulting physician noted suspected obstructive sleep apnea.  As discussed above, the Veteran subsequently underwent a sleep study in June 2010, as a result of which he was diagnosed with obstructive sleep apnea.  While the Veteran's service treatment records are silent for complaints of sleep disturbance, the Veteran also asserts that he first complained of symptoms during service but was informed that a sleep study could not be performed while he was deployed.  Furthermore, the Veteran submitted a lay statement from a fellow serviceman, dated December 2014, who recalled the Veteran snoring excessively and awaking still tired during active duty.
The Board notes that there are two medical opinions of record, both of which are negative to the Veteran's claim.  The first opinion, obtained in January 2015, was previously found to be inadequate by the Board in February 2016, as the examiner rested the negative nexus opinion on the lack of medical evidence in the Veteran's service treatment records without taking into consideration the competent lay statements of the Veteran and his fellow serviceman regarding the onset of the Veteran's symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Accordingly, an additional VA opinion was obtained in February 2016, pursuant to the Board's remand order.

The February 2016 examiner also opined that the Veteran's obstructive sleep apnea was not likely related to his active duty service.  In support of the opinion, the examiner relied on the fact that the Veteran's reported symptoms are not specific to sleep apnea, and that it is not possible to verify the Veteran's reports of experiencing the symptoms for up to two years prior to his diagnosis.  Additionally, the examiner focused heavily on the fact that the Veteran has had poor compliance with treatment since his diagnosis.  

Upon review, the Board finds the February 2016 opinion should be afforded very little probative weight.  Preliminarily, the Board notes that the Veteran's current compliance with treatment is irrelevant to his claim for service connection, as he has a documented diagnosis of obstructive sleep apnea.  The examiner noted that the Veteran's symptoms, which have subsequently been attributed to his obstructive sleep apnea, are non-specific to that disability, but did not provide any medical reason as to why they should not be attributed to that disability in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Furthermore, while it is true that the Veteran's reports of experiencing these symptoms in service are not independently verifiable, the Board previously found the statements of the Veteran and his fellow serviceman regarding the Veteran's somnolence, fatigue, and difficulty sleeping during service to be credible.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  Weighing the evidence, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current obstructive sleep apnea arose during his active duty military service.  Here, the Veteran has consistently and credibly asserted that his symptoms began in service, and he is competent to give evidence that the he experienced the same symptoms upon which his obstructive sleep apnea diagnosis was based.  See Jandreau, 492 F.3d 1372.  Given the little probative weight to be afforded to the VA medical opinions, as well as the fact that a veteran's lay statements may be sufficient evidence in any claim for service connection, the benefit of the doubt must be given to the Veteran.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Accordingly, the benefit of the doubt rule will be applied, and service connection for obstructive sleep apnea is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.






      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


